DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 09/09/19. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahana  (2008/0183535) in view of Webb et al.(7,889,931).
As per claims 1-20, Kahana discloses a method comprising: receiving, from a plurality of sites, a plurality of vehicle images and metadata for the vehicle images, each vehicle image comprising an image of a vehicle that is indicative of whether body damage is present on that vehicle (See Fig.1; Paragraphs 0013-0017), the metadata comprising an identifier for each vehicle depicted in the vehicle images and a temporal identifier indicative of when each vehicle image was created (See Kahana, Paragraphs 0016; 0021-0022).
Kahana does not explicitly disclose creating a searchable multi-site database of the received vehicle images indexed by the received metadata; and wherein the receiving and creating steps are performed by a processor.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Webb within the teaching of Kahana with the motivation of providing an automated review and analysis of images and image data associated with the vehicle. For example, a vehicle inspection engine can compare recent images and image data associated with a vehicle to a stored set of images or image data associated with the vehicle in order to identify potential damage, repairs, or other physical changes to the vehicle. An analysis report can then be generated for transmission to a third party such as a customer, estimator, or an insurance agency. Images, image data, and reports can also be posted to an Internet website for distribution or access by a third party accessing the website via a network. (See Webb, Col.3, lines 3-14).

As per claim 2, Kahana in view of Webb discloses the method of claim 1 wherein the vehicle images are rental vehicle images, and wherein the sites are rental sites (See Kahana, Paragraphs 0005; 0013; 0019; 0024). 

As per claim 3, Kahana in view of Webb discloses the method of claim 2 further comprising: generating the rental vehicle images via a plurality of cameras, wherein the rental vehicle images comprise a plurality images of a plurality of rental vehicles from a plurality of angles such that each of at least a plurality of the rental vehicles has images thereof from a plurality of angles (See Kahana, Paragraphs 0014-0015).

As per claim 4, Kahana in view of Webb discloses the method of claim 2 further comprising:
the processor accessing rental agreement data stored in a memory, the rental agreement data being representative of a plurality of rental agreements for a plurality of rental transactions with respect to a plurality of rental vehicles (See Kahana, Paragraphs 0017-0018; 0022); the processor processing the accessed rental agreement data and the received metadata (See Kahana, Paragraphs 0017-0018); the processor determining a plurality of rental agreements corresponding to the received vehicle images based on the processed rental agreement data and the processed metadata (See Kahana, Paragraphs 0017-0018; 0022); and the processor storing the received rental vehicle images in a memory in association with their determined corresponding rental agreements to index a plurality of the rental vehicle images by their determined corresponding rental agreements (See Kahana, Paragraphs 0017-0018; 0022).

As per claim 5, Kahana in view of Webb discloses the method of claim 4 wherein the rental agreement data comprises condition report data for the rental vehicles corresponding to the rental transactions, the condition report data comprising data indicative of a condition for each rental transactions rental vehicle, the method further comprising: the processor associating the received rental vehicle images with the condition report data for the determined corresponding rental agreements (See Kahana, Paragraphs 0017-0018).

As per claim 6, Kahana in view of Webb discloses the method of claim 4 further comprising: the processor receiving data indicative of a body damage report for a rental vehicle (See Kahana, Paragraphs 0003; 0005; 0009); and the processor performing the accessing, processing, and 

As per claim 7, Kahana in view of Webb discloses the method of claim 4 further comprising: the processor receiving data indicative of a rental agreement being opened for a rental transaction with respect to a rental vehicle (See Kahana, Paragraphs 0017-0018); and the processor performing the accessing, processing, and storing steps for that rental vehicle in response to the received rental agreement opening data (See Kahana, Paragraphs 0017-0019).

As per claim 8, Kahana in view of Webb discloses the method of claim 4 further comprising:
the processor receiving data indicative of a rental agreement being closed for a rental transaction with respect to a rental vehicle (See Kahana, Paragraphs 0017-0019); and the processor performing the accessing, processing, and storing steps for that rental vehicle in response to the received rental agreement closing data (See Kahana, Paragraphs 0017-0020).

As per claim 9, Kahana in view of Webb discloses the method of claim 4 further comprising:
the processor performing the accessing, processing, and storing steps each time a new rental vehicle image is received (See Kahana, Paragraphs 0003; 0006).

As per claim 10, Kahana in view of Webb discloses the method of claim 2 wherein the received metadata further comprises a rental site identifier for each rental site at which the received rental vehicle images were taken (See Kahana, Paragraphs 0017; 0019-0020; 0024).



As per claim 12, Kahana in view of Webb discloses the method of claim 11 further comprising:
providing a user interface for a user to search the database for rental vehicle images that are associated with a user-specified value for the received metadata (See Webb, Fig.5; Col.9, lines 51-67 to Col.10, line 20; Col.17, lines 55-67 to Col.18, line 49).

As per claim 13, Kahana in view of Webb discloses the method of claim 2 further comprising generating a plurality of the rental vehicle images via a plurality of rental site gate cameras, and wherein a plurality of the rental vehicle images comprise the rental site gate camera images (See Kahana, Paragraphs 0014-0015).

As per claim 14, Kahana in view of Webb discloses the method of claim 2 further comprising generating a plurality of the rental vehicle images via a plurality of mobile cameras at a plurality of the rental sites during customer pickup, and wherein a plurality of the rental vehicle images comprise the rental vehicle images generated by the mobile cameras (See Kahana, Paragraphs 0017-0018).

As per claim 15, Kahana in view of Webb discloses the method of claim 2 further comprising:


As per claim 16, Kahana in view of Webb discloses the method of claim 1 further comprising:
the processor providing a web service interface for communicating with a plurality of gate camera systems at a plurality of the sites, the web service interface defining a standardized format for the vehicle images and the metadata (See Kahana, Paragraphs 0019-0020);
wherein the receiving step comprises the web service interface (1) receiving a plurality of the vehicle images and their corresponding metadata in the standardized format from the gate camera systems, and (2) validating the received vehicle images and their corresponding metadata from the gate camera systems against the standardized format (See Kahana, Paragraphs 0017-0018); and the processor performing the creating step for the validated vehicle images and their corresponding metadata. (See Kahana, Paragraphs 0017-0018).

As per claim 17, Kahana in view of Webb discloses the method of claim 1 wherein the vehicle images comprise a plurality of vehicle images that were taken at a start of a transaction and a 

As per claim 18, Kahana discloses a method comprising:  receiving a plurality of rental vehicle images from a plurality of rental sites (See Kahana, Paragraphs 0005; 0013; 0019; 0024) ; receiving metadata associated with the received rental vehicle images (See Kahana, Paragraphs 0005; 0013; 0019; 0024); and for at least a plurality of the received rental vehicle images (See Kahana, Paragraphs 0017-0018), (1) processing their associated metadata (See Kahana, Paragraphs 0017-0018) and a rental agreement for the rental vehicles depicted by those rental vehicle images (See Kahana, Paragraphs 0017-0018); and wherein the method steps are performed by a processor (See Kahana, Paragraphs 0003; 0017).
Kahana does not explicitly disclose automatically creating a data association in a memory between at least a plurality of those rental vehicle images with at least one of a condition report.
However, Webb teaches automatically creating a data association in a memory between at least a plurality of those rental vehicle images with at least one of a condition report (See Webb, Col.10, lines 52-67 to Col.11, line 35; Col.14, lines 50-67).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Webb within the teaching of Kahana with the motivation of providing an automated review and analysis of images and image data associated with the vehicle. For example, a vehicle inspection engine can compare recent images and image data associated with a vehicle to a stored set of images or image data associated with the vehicle in order to identify potential damage, repairs, or other physical 
 
As per claim 19, Kahana in view of Webb discloses the method of claim 18, wherein the rental vehicle images depict a plurality of rental vehicles with respect to at least one member of the group consisting of (1) at a start of a rental transaction, (2) at an end of a rental transaction, (3) arriving at a rental site, and (4) departing from a rental site (See Kahana, Paragraphs 0015; 0017; 0019-0020).

As per claim 20, Kahana discloses a method comprising: receiving, from a plurality of rental sites (See Kahana, Paragraph 0017), a plurality of rental vehicle images and metadata for the rental vehicle images, each rental vehicle image comprising an image of a rental vehicle that is indicative of whether body damage is present on that rental vehicle, the metadata comprising an identifier for each rental vehicle depicted in the rental vehicle images and a temporal identifier indicative of when each rental vehicle image was created (See Kahana, Paragraphs 0014-0016; 0020); accessing data stored in a memory representative of a plurality of condition reports, the condition report data corresponding to a plurality of rental transactions for a plurality of rental vehicles, each condition report comprising data indicative of a condition for each rental transactions rental vehicle (See Kahana, Paragraphs 0017-0018); processing the accessed condition report data and the received metadata (See Kahana, Paragraphs 0017-0018); 

 Kahana does not explicitly disclose in response to a determination that a rental vehicle image corresponds to a condition report, creating an association in a memory between that rental vehicle image and that condition report; and wherein the receiving, accessing, processing, determining, and creating steps are performed by a processor.
However, Webd teaches in response to a determination that a rental vehicle image corresponds to a condition report, creating an association in a memory between that rental vehicle image and that condition report; and wherein the receiving, accessing, processing, determining, and creating steps are performed by a processor (See Webb, Col.10, lines 52-67 to Col.11, line 35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Webb within the teaching of Kahana with the motivation of providing an automated review and analysis of images and image data associated with the vehicle. For example, a vehicle inspection engine can compare recent images and image data associated with a vehicle to a stored set of images or image data associated with the vehicle in order to identify potential damage, repairs, or other physical changes to the vehicle. An analysis report can then be generated for transmission to a third party such as a customer, estimator, or an insurance agency. Images, image data, and reports can also be posted to an Internet website for distribution or access by a third party accessing the website via a network. (See Webb, Col.3, lines 3-14).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687